EXHIBIT CONSULTING AGREEMENT This Agreement is made and entered into as of March 11, 2006, by and between Bank of Marin, a California corporation (the "Company") and W. Robert Griswold, Jr. (hereinafter referred to as "Consultant"). RECITALS Consultant has, by reason of his many years of experience in the banking business and particularly in the banking business in Marin County, California and through his employment with the Company, acquired a unique and valuable knowledge of the business of the Company. The Company wishes to engage Consultant's expertise in order to facilitate the future growth and prosperity of the Company. Consultant is desirous of making his expertise available to the Company on the terms set forth below. NOW, THEREFORE, in consideration of the foregoing premises and of the mutual covenants contained herein, and for other good and valuable consideration, receipt of which is hereby acknowledged, the parties agree as follows: 1.Effectiveness. This Agreement has been executed in connection with the Retirement Agreement and Release of even date herewith between the Company and Consultant, and the effectiveness of this Agreement is subject to the fulfillment by the parties' of their obligations under the Retirement Agreement and Release. 2.Duties. The Company retains Consultant and Consultant agrees to render reasonable bank related services to the Company to the best of his ability, upon and subject to the terms and conditions set forth herein.Consultant shall render such consulting services to the Company as are requested by the Company from time to time during the Consultation Period, as defined in Section 4 below.Consultant shall have no obligation to render any consulting services to the Company unless requested pursuant to this Agreement.Consultant will devote his utmost skill and knowledge to the performance of consulting duties to the extent requested to provide consulting services by the Company, but in no event to exceed sixteen (16) hours in any one (1) month period, except that whenever Consultant does not provide sixteen (16) hours of service in a month, the hours of service not provided shall be carried forward and added to the maximum number of hours that may be required in any subsequent month, except that not more than a cumulative current total of thirty-two (32) hours may be carried forward at any time. 3.Independent Contractor.
